                                          Case 3:19-cv-06416-MMC Document 95 Filed 10/29/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DAVID STERRETT,                                Case No. 19-cv-06416-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER DENYING MOTION TO
                                                v.                                      INTERVENE; VACATING HEARING
                                  9

                                  10     SONIM TECHNOLOGIES, INC., et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the "Motion to Intervene and Object," filed October 7, 2020, by

                                  14   Beecham Pearson, Stephen Ly, and Michael Hostak ("Proposed Intervenors"). Plaintiff

                                  15   David Sterrett ("Sterrett") has filed opposition, in which all defendants have joined, and to

                                  16   which the Proposed Intervenors have replied. Having read and considered the papers

                                  17   filed in support of and in opposition to the motion, the Court deems the matter suitable for

                                  18   decision on the above-described written submissions, VACATES the hearing scheduled

                                  19   for November 13, 2020, and rules as follows.

                                  20          In the instant action, Sterrett, on his own behalf and on behalf of a putative class,

                                  21   alleges defendants violated §§ 11 and 15 of the Securities Act of 1933, by making false

                                  22   statements and omissions in a Registration Statement issued in connection with the initial

                                  23   public offering of Sonim Technologies, Inc.'s ("Sonim") common stock. On September

                                  24   11, 2020, Sterrett filed a motion for preliminary approval of a proposed class action

                                  25   settlement, and the hearing is scheduled for October 30, 2020.

                                  26          By the instant motion, the Proposed Intervenors seek an order allowing them to

                                  27   intervene in the instant action for purposes of their immediately objecting to the terms of

                                  28   the proposed settlement. Specifically, the Proposed Intervenors argue, their objections
                                          Case 3:19-cv-06416-MMC Document 95 Filed 10/29/20 Page 2 of 3




                                  1    should be sustained, and the Court should then (1) deny Sterrett's motion for preliminary

                                  2    approval, and (2) stay the instant action until a putative class action they have filed in

                                  3    state court has been resolved.1

                                  4           In support of their motion, the Proposed Intervenors argue they are entitled to

                                  5    intervene as of right, pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure or,

                                  6    in the alternative, that the Court should exercise its discretion to allow them to intervene,

                                  7    pursuant to Rule 24(b)(1)(B). The Court, for the reasons stated below, finds the

                                  8    Proposed Intervenors have failed to show intervention under either section is appropriate.

                                  9           First, a party seeking to intervene under Rule 24(a)(2) must show it "claims an

                                  10   interest relating to the property or transaction that is the subject of the action, and is so

                                  11   situated that disposing of the action may as a practical matter impair or impede the

                                  12   movant's ability to protect its interest, unless existing parties adequately represent that
Northern District of California
 United States District Court




                                  13   interest." See Fed R. Civ. P. 24(a)(2).

                                  14          In this instance, however, the Proposed Intervenors need not intervene in order to

                                  15   protect the interest they have in pursuing their claims. Rather, in the event the Court

                                  16   were to grant preliminary approval of the proposed settlement, the Proposed Intervenors,

                                  17   as members of the settlement class, would be able to submit a formal objection in the

                                  18   manner set forth in the notice required to be sent to the settlement class, see Fed. R. Civ.

                                  19   P. 23(e)(1), 23(e)(5), and any such objection would be considered in connection with a

                                  20   motion for final approval of the proposed settlement, see Fed. R. Civ. P. 23(e)(5)(A).

                                  21   Alternatively, the Proposed Intervenors could exclude themselves from any settlement

                                  22   class and continue to pursue their separate action in state court. See Fed. R. Civ. P.

                                  23   23(c)(2)(B)(v); Cohorst v. BRE Properties, Inc., 2011 WL 3475274, at *6 (S.D. Cal.

                                  24   August 5, 2011) (finding plaintiff failed to demonstrate entitlement as of right where

                                  25

                                  26          1
                                               On September 20, 2019, the Proposed Intervenors filed Pearson v. Sonim
                                  27   Technologies, Inc., No. 19-CIV-05564, in which they allege against defendants
                                       essentially the same violations of the Securities Act as are alleged in the above-titled
                                  28   action.

                                                                                      2
                                          Case 3:19-cv-06416-MMC Document 95 Filed 10/29/20 Page 3 of 3




                                  1    proposed intervenor could "raise any objections to the settlement at the time of the [f]inal

                                  2    [h]earing" or to "opt-out of the class"); see also Cohorst v. BRE Properties, Inc., 2011 WL

                                  3    3489781, at *5 (S.D. Cal. July 19, 2011) (citing cases).

                                  4           Second, although a district court has discretion to allow intervention under Rule

                                  5    24(b) where, as here, the proposed intervenor "has a claim or defense that shares with

                                  6    the main action a common question of law or fact," see Fed. R. Civ. P. 24(b)(1), such

                                  7    court, in exercising its discretion, "must consider whether the intervention will unduly

                                  8    delay or prejudice the adjudication of the original parties' rights," see Fed. R. Civ. P.

                                  9    24(b)(3). In this instance, as discussed above, in the event the Court finds it appropriate

                                  10   to grant preliminary approval of the settlement, the Proposed Intervenors will have the

                                  11   option of pursuing their claims in their pending action and, if they elect to remain in the

                                  12   settlement class, will be afforded an opportunity to object to any proposed settlement in
Northern District of California
 United States District Court




                                  13   accordance with the notice sent to the settlement class, a procedure providing for the

                                  14   presentation of not only the Proposed Intervenor's concerns but those of any other class

                                  15   members as well, which, the Court finds, will allow for a comprehensive and orderly

                                  16   resolution of all such issues.

                                  17          Accordingly, the Proposed Intervenors' motion is hereby DENIED.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: October 29, 2020
                                                                                                MAXINE M. CHESNEY
                                  21                                                            United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
